      Case 19-21355                Doc 12           Filed 08/02/19 Entered 08/02/19 23:28:43                            Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Nick D Kourafas                                                   Social Security number or ITIN        xxx−xx−7662
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Cathy J Kourafas                                                  Social Security number or ITIN        xxx−xx−5875
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 7/30/19
Case number:          19−21355


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Nick D Kourafas                                     Cathy J Kourafas

2.      All other names used in the
        last 8 years

3.     Address                               10765 Clocktower Dr., #402                              10765 Clocktower Dr., #402
                                             Countryside, IL 60525                                   Countryside, IL 60525

4.     Debtor's attorney                     Konstantine T. Sparagis                                Contact phone 312 753−6956
                                             Law Offices of Konstantine Sparagis P C                Email: gsparagi@yahoo.com
       Name and address                      900 W. Jackson Blvd., Ste. 4E
                                             Chicago, IL 60607

5.     Bankruptcy trustee                    Michael K Desmond                                      Contact phone 312−251−5257
                                             Figliulo & Silverman P C                               Email: mkd.trustee@fslegal.com
       Name and address                      10 S LaSalle Suite 3600
                                             Chicago, IL 60603
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-21355                    Doc 12      Filed 08/02/19 Entered 08/02/19 23:28:43                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Nick D Kourafas and Cathy J Kourafas                                                                                Case number 19−21355


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 7/31/19

7. Meeting of creditors                          September 18, 2019 at 12:30 PM                              Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 11/18/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 19-21355        Doc 12    Filed 08/02/19 Entered 08/02/19 23:28:43             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-21355-JPC
Nick D Kourafas                                                                         Chapter 7
Cathy J Kourafas
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: abowles                Page 1 of 2                   Date Rcvd: Jul 31, 2019
                               Form ID: 309A                Total Noticed: 49


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 02, 2019.
db/jdb         +Nick D Kourafas,    Cathy J Kourafas,     10765 Clocktower Dr., #402,    Countryside, IL 60525-3628
28060498       +Adventist Health Partners,     PO Box 7001,    Bolingbrook, IL 60440-7001
28060501       +Amita Adventist Hinsdale Hosp,     417 Bridge St.,     Danville, VA 24541-1403
28060502       +Amita Medical Grp South,     PO Box 14099,    Belfast, ME 04915-4034
28060503       +Anselmo Lindberg Oliver LLC,     1771 W. Diehl Rd., Ste. 120,     Naperville, IL 60563-4917
28060506       +Cap1/l&t,    Po Box 30253,    Salt Lake City, UT 84130-0253
28060507       +Citicards Cbna,    Po Box 6217,    Sioux Falls, SD 57117-6217
28060510       +DuPage Medical Group,     15921 Collections Drive Ctr,     Chicago, IL 60693-0001
28060511       +Fedloan,    Pob 60610,    Harrisburg, PA 17106-0610
28060522       +Healthlab,    PO Box 4090,    Carol Stream, IL 60197-4090
28060525       +Illinois Emerg Specialists,     PO Box 75121,    Chicago, IL 60675-5121
28060527       +Jpmcb Card,    Po Box 15369,    Wilmington, DE 19850-5369
28060529       +Laboratory Corp of America Holdings,      PO Box 2240,    Burlington, NC 27216-2240
28060532       +Lindenhurst Anestesia,     PO Box 1213,    Bedford Park, IL 60499-1213
28060534       +Merchants Cr,    223 W Jackson Blvd Ste 7,     Chicago, IL 60606-6908
28060537       +Midwest Endoscopy Center,     PO Box 3906,    Carol Stream, IL 60132-3906
28060538       +Nationstar/mr Cooper,     350 Highland,    Houston, TX 77009-6623
28060540       +Optum RX,    PO Box 9040,    Carlsbad, CA 92018-9040
28060541       +Patelco Credit Union,     156 Second St,    San Francisco, CA 94105-3724
28060542       +Quest Diagnostics,     PO Box 740397,    Cincinnati, OH 45274-0397
28060545       +Sallie Mae Bank Inc,     Po Box 3229,    Wilmington, DE 19804-0229
28060546       +Sears/cbna,    Po Box 6217,    Sioux Falls, SD 57117-6217
28060548       +Shapiro Kreisman & Assoc.,     2121 Waukegan Rd., Ste. 301,     Bannockburn, IL 60015-1831
28060549       +Steve Bashaw PC,    1500 Eisenhower Ln., Ste. 800,      Lisle, IL 60532-2135
28060550       +Suburban Gastroenterology, Ltd.,      39273 Treasury Center,    Chicago, IL 60694-9200
28060551       +Suburban Radiologists,     1446 Monument Pl.,    Chicago, IL 60689-0001
28060559       +Us Dept Of Ed/glelsi,     2401 International Lane,     Madison, WI 53704-3121
28060560       +Village of Indian Head Park,     201 Acacia Dr.,    Indian Head park, IL 60525-9093

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: gsparagi@yahoo.com Aug 01 2019 02:20:31       Konstantine T. Sparagis,
                 Law Offices of Konstantine Sparagis P C,    900 W. Jackson Blvd., Ste. 4E,     Chicago, IL 60607
tr             +EDI: BMKDESMOND.COM Aug 01 2019 05:58:00      Michael K Desmond,     Figliulo & Silverman P C,
                 10 S LaSalle Suite 3600,    Chicago, IL 60603-1032
28060499       +EDI: RMCB.COM Aug 01 2019 05:58:00      American Medical Collection Agency,
                 4 Westchester Plaza, Ste. 110,    Elmsford, NY 10523-1615
28060500       +EDI: AMEREXPR.COM Aug 01 2019 05:58:00      Amex,    P.o. Box 981537,    El Paso, TX 79998-1537
28060504        EDI: BANKAMER.COM Aug 01 2019 05:58:00      Bank Of America,    Po Box 982238,
                 El Paso, TX 79998
28060505       +E-mail/Text: bk@blittandgaines.com Aug 01 2019 02:22:33       Blitt & Gaines, P.C.,
                 661 Glenn Ave.,   Wheeling, IL 60090-6017
28060508       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Aug 01 2019 02:24:27        ComEd,    PO Box 6111,
                 Carol Stream, IL 60197-6111
28060509       +EDI: CCS.COM Aug 01 2019 05:58:00      Credit Collection Services,     725 Canton St.,
                 Norwood, MA 02062-2679
28060520       +EDI: PHINHARRIS Aug 01 2019 05:58:00      Harris & Harris,    111 W. Jackson Blvd., Ste. 400,
                 Chicago, IL 60604-4135
28060524       +E-mail/Text: bankruptcy@huntington.com Aug 01 2019 02:23:02       Huntington Mortgage Co,
                 7575 Huntington Park Dr,    Columbus, OH 43235-2600
28060526       +EDI: IRS.COM Aug 01 2019 05:58:00      Internal Revenue Service,     PO Box 7346,
                 Philadelphia, PA 19101-7346
28060528       +E-mail/Text: bncnotices@becket-lee.com Aug 01 2019 02:22:16       Kohls/capone,
                 N56 W 17000 Ridgewood Dr,    Menomonee Falls, WI 53051-7096
28060533       +EDI: TSYS2.COM Aug 01 2019 05:58:00      Macys/dsnb,    Po Box 8218,    Mason, OH 45040-8218
28060539        E-mail/Text: usbknotice@ncc.us Aug 01 2019 02:21:01       Nationwide Credit & Collection,
                 815 Commerce Dr., Ste. 270,    Oak Brook, IL 60523
28060552       +EDI: RMSC.COM Aug 01 2019 05:58:00      Syncb/amazon,    Po Box 965015,    Orlando, FL 32896-5015
28060553       +EDI: RMSC.COM Aug 01 2019 05:58:00      Syncb/amer Eagle Dc,    Po Box 965005,
                 Orlando, FL 32896-5005
28060554       +EDI: RMSC.COM Aug 01 2019 05:58:00      Syncb/home Design-hi-p,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
28060555       +EDI: RMSC.COM Aug 01 2019 05:58:00      Syncb/jcp,    Po Box 965007,    Orlando, FL 32896-5007
28060556       +EDI: WTRRNBANK.COM Aug 01 2019 05:58:00      Td Bank Usa/targetcred,     Po Box 673,
                 Minneapolis, MN 55440-0673
28060557       +EDI: CITICORP.COM Aug 01 2019 05:58:00      Thd/cbna,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
28060558       +EDI: CITICORP.COM Aug 01 2019 05:58:00      The Home Depot/cbna,     Po Box 6497,
                 Sioux Falls, SD 57117-6497
                                                                                               TOTAL: 21
          Case 19-21355            Doc 12       Filed 08/02/19 Entered 08/02/19 23:28:43                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: abowles                      Page 2 of 2                          Date Rcvd: Jul 31, 2019
                                      Form ID: 309A                      Total Noticed: 49


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28060523          HP Ventures Group, LLC
28060512*        +Fedloan,    Pob 60610,    Harrisburg, PA 17106-0610
28060513*        +Fedloan,    Pob 60610,    Harrisburg, PA 17106-0610
28060514*        +Fedloan,    Pob 60610,    Harrisburg, PA 17106-0610
28060515*        +Fedloan,    Pob 60610,    Harrisburg, PA 17106-0610
28060516*        +Fedloan,    Pob 60610,    Harrisburg, PA 17106-0610
28060517*        +Fedloan,    Pob 60610,    Harrisburg, PA 17106-0610
28060518*        +Fedloan,    Pob 60610,    Harrisburg, PA 17106-0610
28060519*        +Fedloan,    Pob 60610,    Harrisburg, PA 17106-0610
28060521*        +Harris & Harris,    111 W. Jackson Blvd., Ste. 400,    Chicago, IL 60604-4135
28060530*        +Laboratory Corp of America Holdings,     PO Box 2240,   Burlington, NC 27216-2240
28060531*        +Laboratory Corp of America Holdings,     PO Box 2240,   Burlington, NC 27216-2240
28060535*        +Merchants Cr,    223 W Jackson Blvd Ste 7,    Chicago, IL 60606-6908
28060536*        +Merchants Cr,    223 W Jackson Blvd Ste 7,    Chicago, IL 60606-6908
28060543*        +Quest Diagnostics,     PO Box 740397,   Cincinnati, OH 45274-0397
28060544*        +Quest Diagnostics,     PO Box 740397,   Cincinnati, OH 45274-0397
28060547*        +Sears/cbna,    Po Box 6217,    Sioux Falls, SD 57117-6217
                                                                                                TOTALS: 1, * 16, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 02, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 31, 2019 at the address(es) listed below:
              Konstantine T. Sparagis   on behalf of Debtor 2 Cathy J Kourafas gsparagi@yahoo.com,
               Gus@konstantinelaw.com;Morgan@konstantinelaw.com;Drew@konstantinelaw.com
              Konstantine T. Sparagis   on behalf of Debtor 1 Nick D Kourafas gsparagi@yahoo.com,
               Gus@konstantinelaw.com;Morgan@konstantinelaw.com;Drew@konstantinelaw.com
              Michael K Desmond   mkd.trustee@fslegal.com, IL23@ecfcbis.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
